Citation Nr: 1444673	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-15 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an initial compensable evaluation for a uterus condition with symptoms of menorrhagia and dysmenorrhea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1977 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for a right knee condition and a uterus condition.  In an April 2014 rating decision, the Appeals Management Center (AMC) granted service connection for a uterus condition with symptoms of menorrhagia and dysmenorrhea, and assigned a noncompensable evaluation effective October 31, 2007.  

The matter was previously before the Board in September 2013 and was remanded for further development.  It has now been returned to the Board for further appellate review. 

The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) claims file as well as the files maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

In the September 2013 remand, the Board referred the issue of service connection for a left knee disability for appropriate action.  A review of the record does not indicate that it has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Regarding the claim for service connection for a right knee disability, the Veteran has also not been afforded a VA examination with respect to this issue.  A July 2010 private x-ray report shows a diagnosis of mild degenerative changes to the right knee, with superior and inferior patellar enthesophytes and joint space narrowing of the medial compartment.  The Veteran, in her July 2010 Decision Review Officer (DRO) hearing, contended that she injured her right knee during basic training, but was ordered not to drop out of formation so she didn't receive treatment.  She then injured her right knee again while stationed in Nuremburg, Germany, while jogging in military boots.  The Veteran also stated that she has had continuous symptoms since service.  Since the Veteran's allegations raise a reasonable possibility of a nexus to service, a remand for a VA examination and medical nexus opinion is required.  38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, in an April 2014 rating decision, the Veteran was awarded service connection for a uterus condition with symptoms of menorrhagia and dysmenorrhea.  An initial noncompensable evaluation was assigned effective October 31, 2007.  In May 2014, the Veteran submitted a statement in which she stated that she did not agree with the November 2013 VA gynecological conditions examination and stated that she has continued to have painful uterine bleeding.  The Board finds that this correspondence, liberally construed, amounts to a notice of disagreement (NOD) with the April 2014 rating decision.  By filing a timely NOD with the April 2014 rating decision, the Veteran has initiated appellate review on the issue therein decided.  The RO has yet to issue a statement of the case (SOC) in response to the notice of disagreement, and a remand is required for the issuance of SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination to ascertain the nature and etiology of her claimed right knee disability.  The claims folder must be reviewed in conjunction with the examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

a)  The examiner should identify all current disabilities of the right knee.

b)  For each condition diagnosed, the examiner must opine as to whether any such condition is at least as likely as not (50 percent probability or greater) causally related to the Veteran's military service.  The examiner must acknowledge and discuss the Veteran's statements regarding injuring her right knee during service, and statements regarding continuity of symptomology since service. 

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given in his examination report. 

2.  Issue an SOC with respect to the issue of an initial compensable evaluation for a uterus condition with symptoms of menorrhagia and dysmenorrhea.  The Veteran is advised that a timely substantive appeal will be necessary to perfect the appeal to the Board concerning the issue.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



